DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A deposition apparatus in claims 1 and 12, interpreted as structure 205.
A first carrying portion in claims 1, 2, 4, 7-9, 11, 12, interpreted as structure 203, which is on the heat conducting structure but given no structure in the Specification otherwise.
A heat-conducting structure in claims 1-12, interpreted as structure   204, may includes metals such as molybdenum, tungsten, graphite, graphene disposed as at bottom of the recess [0020-0021].
A positioning structure in claims 4 and 12, interpreted as structure 207, a column [0022].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, 1st Paragraph Due to Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, Specifically, the current claims are invoke Claim Interpretation, 112(f), which requires specific structure for each of the functional modifiers of the generic terms, and a text search for a specific structure that performs said structure could not be found.
In regards to Claims 1-12, as discussed in the Claim Interpretation above, the following structures lack adequate descriptors that have invokes interpretation under U.S.C. 112(f):
A deposition apparatus in claims 1 and 12, interpreted as structure 205.
A first carrying portion in claims 1, 2, 4, 7-9, 11, 12, interpreted as structure 203.
However, all recitations of “depositing, carrying” in the Specification refers to structures in figures without further specifying a specific structure to perform the functions as recited. Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
For the purposes of examining based on the merits, the claims will be interpreted as the generic structures in the figures, with the capability of performing the function as claimed.
In light of the above, dependent claims 2-11 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 112, 2nd Paragraph Due to Claim Interpretation

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claims 1-12, as discussed in the Claim Interpretation above, the following structures lack adequate descriptors that have invokes interpretation under U.S.C. 112(f):
A deposition apparatus in claims 1 and 12, interpreted as structure 205.
A first carrying portion in claims 1, 2, 4, 7-9, 11, 12, interpreted as structure 203.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. All recitations of “depositing, carrying,” in the Specification refers to structures in figures without further specifying a specific structure to perform the functions as recited. Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of examining based on the merits, the claims will be interpreted as the generic structures in the figures, with the capability of performing the function as claimed.
In light of the above, dependent claims 2-11 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2003/0188687 to Paisley et al.
In regards to Claim 1, Paisley teaches a tray structure Fig. 3, 4, 12 adapted to be disposed on a deposition apparatus (structure of base 150, in the deposition apparatus of Fig. 3, [0003] and thus also capable of being part of the deposition apparatus as a whole, such that it is capable of implicitly deposition), the tray structure comprising: a first tray 130, disposed on the deposition apparatus for control of temperature by the 5deposition apparatus (as implied by the flow of gas which transfer the heat of the reactants and improves the temperature profile of the gas flow [0066]), the first tray comprising: a first carrying portion (top surface area of 130 that is formed by 190 as it is a pocket for carrying 180), disposed on a top surface of the first tray (as shown in Fig. 12); and at least one heat-conducting structure (structure of 196, 192, which is a feed channel of gas [0041-0042], which implicit to the gas flow and temperature profile [0066]), disposed in a recess (bottom of 190) of the first carrying portion; and a second tray 180, disposed on the first carrying portion and the at least one heat-conducting 10structure (as shown in Fig. 12, [0024-0069]).
In regards to Claim 2, Paisley teaches at least one heat-conducting structure 196 is disposed on a bottom surface of the recess of the first carrying portion (as shown in Fig. 12).

In regards to Claim 4, Paisley teaches the first carrying portion further comprises a positioning structure 193 (as a spindle that engages the trays together, i.e., column), one end of the positioning structure is disposed in a center of the first carrying portion while another end of the positioning structure abuts against a center of the second tray (as shown in Fig. 12), and the at least one heat-conducting structure is disposed symmetrically with 20respect to the positioning structure (as shown in how 196 and 192 as shown in arrangement in Fig. 11).
In regards to Claim 5, Paisley teaches a distance between the second tray and the at least one heat-conducting structure is greater than 0 cm and is less than or equal to 1 cm in a normal direction of the first tray, as the bottom surface of 192, 196 inches of 0.002-0.020 inches, a range that has sufficient specificity to fulfill the limitation of the claims.   
In regards to Claim 6, Paisley teaches a ratio of the height of the at least 25one heat-conducting structure (which is 0.006-0.080 inches deep) to a distance between the second tray and the bottom surface of the-9-File: 098119usf recess falls within a range of 0.2 to 0.8 in a normal direction of the first tray, as the depth of the pocket is 0.1-0.3 inches, and the ratio is 0.2667 and 0.8, such that a gap distance would thus implicitly overlap this ratio is also well, as broadly recited.

In regards to Claim 9, Paisley teaches the first carrying portion further comprises a plurality of additional heat-conducting structures disposed outside the recess of the first carrying portion (as it is in a different carrying portion), heat conductivity of each of the plurality of additional heat-conducting structures being less than or equal to heat conductivity of the at least one heat-conducting structure (as they are connected to each other and thus equal in conductivity).  15 
In regards to Claim 10, Paisley teaches on a surface perpendicular to a normal direction of the first tray, a total area of the plurality of additional heat-conducting structures is less than an area of the at least one heat-conducting structure (as shown in the total areas of 196, 192 is greater than one 196, 192 as broadly recited in the claim).
In regards to Claim 11, Paisley teaches the first carrying portion further comprises at least one blow hole 194A, 194B, and when the at least one blow hole blows gas, a ratio of a distance 20between the at least one heat-conducting structure and the second tray to a distance between a top surface of the first carrying portion and the 
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas is not considered a positive limitation and the apparatus of Paisley would be capable of processing gas, based on user selection of the type of gas, such as air, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 12, Paisley teaches tray structure Fig. 3, 4, 12 adapted to be disposed on a deposition apparatus (structure of base 150, in the deposition apparatus of Fig. 3, [0003] and thus also capable of being part of the deposition apparatus as a whole, such that it is capable of implicitly deposition), the tray structure comprising: 25a tray 130, disposed on the deposition apparatus 150 for control of temperature by the -10-File: 098119usf deposition apparatus (as implied by the flow of gas which transfer the heat of the reactants and improves the temperature profile of the gas flow [0066]), the tray comprising: a carrying portion (top surface area of 130 that is formed by 190 as it is a 
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Paisley is substantially the same as the claimed apparatus, the apparatus of Paisley would be capable of fulfilling the limitations of the claim and thus be able to have a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0188687 to Paisley et al.
The teachings of Paisley are relied upon as set forth in the above 102 rejection.
In regards to Claim 7, Paisley teaches the length of the heat conducting structure is 25-100% of the wafer diameter, with a 0.3 inch width, a depth of 0.08 inches [0042] and that the susceptor can be modified such that the channels may be differently shaped and multiple [0065] but does not expressly teach that on a surface perpendicular to a normal direction of the first tray, an area of the at least one heat-conducting structure is less than or equal to 5% of an area of the first tray, is less than or equal to 10% of an area of the first carrying 5portion, and falls within a range of 50% to 90% of an area of the recess.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Paisley to have changed the sizes of the heat conducting structure, as per the express teachings of Paisley in [0065]. Because Paisley expressly teaches that the sizes and number of the heat conductor structures, It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified this and thus also the ratio of areas, such that through routine experimentation would result predictably into the claimed ratios of the areas. 
Furthermore, t has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (as a result of sizes, etc)  involves only routine skill in the art.   See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 7387687 to Speciale et al, which teaches a greater surface area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-0188687center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716